Title: To George Washington from Major General Robert Howe, 18 July 1779
From: Howe, Robert
To: Washington, George


        
          Dr Sir,
          Camp near Verplanck’s point [N.Y.]Sunday July 18th [1779] 4 o’Cl. P.M.
        
        I have received Intelligence three different Ways of the Approach of the Enemy. One informs me that “several Thousands of the Enemy were yesterday one Mile below White Plains, moving towards this place”: Another (a verbal Account) says that about 200 of their Horse were seen on some Heighths at New-Bridge by the Informant. As I cannot doubt the Credibility of these Accounts from the Character of the persons who gave them, and as, consequently, there is the greatest Reason to believe the Enemy are making this Effort to get me between two Fires …. Duty and Prudence enjoin me to avoid the Snare—But, unwilling to risque too much on my own Judgment,

I have consulted that of the Brigadiers, who are of Opinion that no time should be lost to effect a Retreat.
        Another Express is just arrived, and confirms me in the above.
        I shall take post on the most convenient part of my Route—and inform your Excellency farther. I have the honour to be with great Esteem Your Excellency’s Most obedt hble Sevt
        
          Robert Howe
        
      